Winkler, J.
The appellant being prosecuted in the County Court by information for an alleged violation of certain provisions of the act of March 25, 1879, entitled *322“An act to protect the wool-growing interests of the State of Texas ” (Appendix to Revised Statutes, 18), interposed as a defense to the prosecution the following plea of former acquittal, to wit: “ And now comes the defendant and says that heretofore, to wit, at the December term, 1880, of the County Court of Atascosa county, he has been tried by a court of c'ómpetent jurisdiction, under a good and sufficient information, of the offense wherewith he is charged in the information exhibited against him, because he says that the offense charged in the information in case No. 63 on the docket of said court, upon which he was.tried and a verdict of not guilty rendered by the jury, was a part and parcel of the same transaction, identical in the period of time, place and circumstance with the matter charged against him in the information now exhibited; and this he verifies. Wherefore he enters this his plea of autrefois acquit, and therefore prays judgment;” The plea was signed by the defendant, sworn to before the clerk, and filed.
The county attorney excepted to the defendant’s plea of former acquittal; which exception on argument the court sustained and struck out the plea, and the defendant excepted to the ruling. On the trial it became a question whether the defendant’s flock of sheep were infected with a disease called scab, or not, and testimony was introduced on both sides of the question. The court, at the request of the county attorney, gave certain instructions to the jury which were excepted to by the defendant’s counsel, and especially the 4th clause of the charge, as follows: “4th. The inspector of sheep may inspect any flock of sheep in his county which he has information from two or more credible sheep-owners is affected with scab or any infectious or contagious disease, and if the inspector does his duty the validity of his acts are not impaired or destroyed because his informants may not have complied with their duties under the law before they *323notified the inspector.” The defendant’s counsel asked the court* among other things, to instruct the jury as follows: “If the jury believe from the evidence that the sheep of the said O. W. Troy did not have the scab, they will find him not guilty. If the jury believe from the evidence that the defendant did not wilfully violate the law in keeping his sheep in the limits prescribed by the inspector, you will find him not guilty.” The court refused to give these instructions to the jury, and the defendant’s counsel excepted to this action of the court.
We are of opinion that the court erred in sustaining the exceptions of the county attorney to the defendant’s plea of former acquittal, and in striking out the plea. If the matters stated in the plea were true in fact, they would have constituted a bar to the present prosecution, and whether the first prosecution and the second were in fact for the same offense or not should have been submitted to the jury, in connection with the plea of not guilty, under proper instructions by the court.
The whole tenor of the act the defendant is charged with violating indicates very clearly that the main object sought to be attained by it was, as indicated by the title, to protect the wool-growing interests of the State in the counties not excluded from its operation, against scab or any other infectious or contagious disease. The disease the defendant’s flock is charged to have been infected with is scab. The act provides for an inspector and prescribes his duties. Section 5 enacts that “whenever upon the examination and inspection, herein provided, of flocks herded or kept in the county, scab or any infectious or contagious disease is ascertained to exist in any flock, the inspector shall at once notify the owners or persons in charge thereof of said fact, and shall prescribe certain limits within which said flock shall be herded until cured.”
In section 10 it is provided that “Any owner or person *324in charge of sheep who shall wilfully and knowingly fail to comply with or violate "any of the provisions of this act, shall he deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than ten nor more than one hundred dollars.” A different section prescribes a different penalty to be imposed upon the inspector for failing in liis dutise, but with this we have no concern at present. If, however, the sheep of the defendant were infected with the disease called scab, and he had been properly notified of that fact, and limits had been prescribed within which the sheep should be kept until cured, and the defendant had wilfully and knowingly violated the provisions of the act in the manner charged, then he would be guilty of a misdemeanor; but if not, then he would not be guilty. Hence, in our opinion, it was a material inquiry whether the defendant’s flock of sheep had scab or not, and whether, this being the case, he had wilfully and knowingly failed of his duty in the premises; and the jury should have been so instructed in substance, as requested by the defendant’s counsel.
Other questions are raised by the record and presented by bills of exception, which we have not taken time to consider at present, as they are not likely to arise upon another trial. For the errors pointed out herein, the judgment will be reversed and the cause remanded.

Reversed and remanded.